COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-17-00270-CR

Ricky Zane Johnson                        §    From the 235th District Court

                                          §    of Cooke County (CR16-00490)

v.                                        §    July 26, 2018

                                          §    Opinion by Justice Birdwell

The State of Texas                        §    (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Wade Birdwell__________________
                                          Justice Wade Birdwell